IN THE SUPREME COURT OF THE STATE OF DELAWARE

    CLAUDE LACOMBE,                           §
                                              §   No. 22, 2018
        Defendant Below-                      §
        Appellant,                            §
                                              §
        v.                                    §   Court Below—Superior Court
                                              §   of the State of Delaware
    STATE OF DELAWARE,                        §
                                              §   Cr. ID 1201018188 (N)
        Plaintiff Below-                      §
        Appellee.                             §

                             Submitted: February 8, 2018
                             Decided:   April 5, 2018

Before STRINE, Chief Justice; VALIHURA and TRAYNOR, Justices.

                                     ORDER

       This 5th day of April 2018, after consideration of the opening brief and the

motion to affirm, it is clear that the judgment below should be affirmed on the basis

of and for the reasons assigned by the Superior Court in its well-reasoned decision

dated December 21, 2017. This was Lacombe’s second motion for postconviction

relief following his guilty plea in 2013. A second or subsequent postconviction

motion following the entry of a guilty plea is subject to summary dismissal under

Rule 61(d)(2).1 The Superior Court did not err in denying Lacombe relief.



1
 Del. Super. Ct. Crim. R. 61(d)(2) (stating that a second or subsequent Rule 61 motion “shall be
summarily dismissed, unless the movant was convicted after a trial and the motion” meets
additional criteria under the rule).
     NOW, THEREFORE, IT IS ORDERED that the judgment of the Superior

Court is AFFIRMED.

                               BY THE COURT:
                               /s/ Leo E. Strine, Jr.
                               Chief Justice




                                 2